         Case 1:21-mc-00001-CBK Document 1-9 Filed 05/19/21 Page 1 of 1 PageID #: 40




 Roberto Lanqe

 From:                             Roberto Lange
 Sent:                             Monday, May 10,2021 10:34 AM
 To:                               Kilgallon, John(USMS)
 Cc:                               Mostelier, Daniel (USMS); stephen.houghtaling_usdoJ.gov
 Subject:                          RE: Vaccination Expectations in District of South Dakota


John, I appreciate the timeliness of your response, which will allow me to discuss this matter with my fellow district
judges during a scheduled call tomorrow. You are correct that this Is not the response that we had hoped to hear.'

 I was confused by one aspect of your response and would appreciate clarification. Your email below and your letter
 make clear, to quote your letter, that "the USMS Is not requiring that our employees divulge their vaccination status to
 their management." Yet the letter cites some fairly precise percentages for Deputy USMs being fully vaccinated—
 approximately 52% nationally and approximately 44% in the District of South Dakota. This leads me to ask two
 questions: ij Is the USMS somehow collecting Information on vaccination status, short of requiring DUSMs to divulge
vaccination status?; and 2) How do I reconcile the alarmingly low approximation of only approximately 44% in DSD being
fully vaccinated with the information from the DSD U.S. Marshals office advising that the number is about 70%?

I would expect a bigger push from the USMS to encourage vaccination by DUSMs for their own wellbeing and the sake of
their coworkers, as well as to help us as a nation get beyond this pandemic. Are there any efforts underway to Increase
the levels of vaccinations of DUSMs? Also do you foresee any forthcoming change In policy, given that the vaccinations
continue to be shown in practical applications to be safe and effective?

 Once again, thank you for your responsiveness,John.



From: Kilgallon, John(USMS)<John.Kilgalion@usdoJ.gov>
Sent: Monday, May 10,20218:24 AM
To: Roberto Lange <Roberto„Lange@sdd.uscourts.gov>
Cc: Mostelier, Daniel(USMS)<Daniel.Mosteller@usdoj.gov>
Subject: Vaccination Expectations in District of South Dakota




Dear Chief Judge Lange,

I hope this e-mail finds you well. As requested, attached is our response to the questions you posed in your
letter last week regarding the vaccination status ofour Deputy U.S. Marshals. 'V^le we do agree that the safest
courtroom would be one where everyone was vaccinated, we are not mandating that our employees take the
vaccine, nor are we requiring thatthey divulge their vaccination status. While I understand this isn't the
response that you and your colleagues had hoped to hear,it is our agency's position nonetheless and while you
may not agree with it, we do hope that you can find your way to understand and respect our position.

Please know thatthe United States Marshals Service remains steadfastly committed to our court security
responsibilities and places the highest priority on maintaining the safety and security ofthose involved in the
judicial process.
